DETAILED ACTION
1.	The applicant’s amendment filed 06/21/2022 was received. Claims 18-19 & 21-41  were amended. Claim 20 was cancelled. Claims 35-41 remain withdrawn.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/18/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 35-41 directed to Group II, non-elected without traverse. Accordingly, claims 35-41 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 20-34 are withdrawn per cancellation of claim 20 and amendments of claims 20-34.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Higashihara et al. (JP 2003236447 A) of claims 18-19, 24-27 & 34 are withdrawn per amendments of claim 18 and Applicant’s arguments being persuasive.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Higashihara et al. (JP 2003236447 A) of claims 20-23 & 30-33 are withdrawn per cancellation of claim 20, amendments of claim 18 and Applicant’s arguments being persuasive.

8.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Higashihara et al. (JP 2003236447 A) and Kinoshita et al. (US 2002/0150832 A1) of claim 28 are withdrawn per amendments of claim 18 and Applicant’s arguments being persuasive.

9.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Higashihara et al. (JP 2003236447 A) and Fernando (US 2010/0107752 A1) of claim 29 are withdrawn per amendments of claim 18 and Applicant’s arguments being persuasive.

10.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0142148 A1: [0003]; [0008]; [0018]; claim 20.

Examiner’s Amendment
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Shawn M. Buchanan 06/28/2022.
The application has been amended as follows: 
Claim 18, line 4, the recitation “at an edge” is amended to recite “at [[an]] the edge”.
Claim 26, line 2, the recitation “the first and second lens holder” is amended to recite “the first and second elastic lens holder”.

12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 35-41 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 35-41 have been cancelled.

Reasons for Allowance
13.	Claims 18-19 & 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A lens holding device for holding an optical lens at an edge, during a dip coating in a dip coating bath containing dip coating solution, comprising: 
a first elastic lens holder with a first lens edge holder configured to hold the optical lens at the edge of the optical lens, on a first edge side, during the dip coating; 
a second elastic lens holder with a second lens edge holder configured to hold the optical lens at the edge of the optical lens, on a second edge side, during the dip coating; and 
an at least partially circumferential frame with a third lens edge holder configured to hold the optical lens at the edge of the optical lens, on a third edge side, during the dip coating, 
wherein the first edge side and the second edge side are respectively arranged at a left side and a right side of the edge of the optical lens, 
wherein the third edge side is arranged on a lower side of the edge of the optical lens,
 wherein the at least partially circumferential frame comprises (i) a first lateral frame portion, and (ii) a second lateral frame portion, such that when the lens holding device is raised out of the dip coating bath, waves in the dip coating solution caused at a surface of the dip coating bath are thereby damped by the first lens edge holder and/or the second lens edge holder, and 
wherein a first clearance between the first lens edge holder and the first lateral frame portion, and/or a second clearance between the second lens edge holder and the second lateral frame portion, is not more than 22 mm.” The closest prior art of record Higashihara et al. (JP 2003236447 A), does not teach nor suggest “wherein a first clearance between the first lens edge holder and the first lateral frame portion, and/or a second clearance between the second lens edge holder and the second lateral frame portion, is not more than 22 mm” as in the context of independent claim 18. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717